Citation Nr: 1402325	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sciatic nerve involvement, right lower extremity.  

2.  Entitlement to an increased rating in excess of 10 percent for facet lumber hypertrophy (formerly diagnosed as chronic lumbar strain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to July 2005.  

This appeal comes to the Board of Veterans' Appeals (the Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the San Antonio, Texas RO in September 2013.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issue of entitlement to an increased rating in excess of 10 percent for facet lumber hypertrophy (formerly diagnosed as chronic lumbar strain) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.  

The issue of entitlement to service connection for erectile dysfunction as secondary to the service-connected disability of facet lumbar hypertrophy with degenerative disc disease (formerly diagnosed as chronic lumbar strain) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to December 13, 2013, sciatic nerve involvement, right lower extremity, was manifested by occasional pain and weakness, with numbness and spasms that radiated from the lower back to the right leg, which produced overall impairment that approximated mild incomplete paralysis of the sciatic nerve.  

2.  Since December 13, 2013, sciatic nerve involvement, right lower extremity, has been manifested by intermittent moderate pain, moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensory function, which produces overall impairment that approximates moderate incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no more, for sciatic nerve involvement, right lower extremity, have been met effective December 13, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran's claim for a higher initial rating for sciatic nerve involvement of his right lower extremity arises from an appeal of the initial evaluation following the grant of service connection in July 2009.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Moreover, the Veteran testified before the undersigned Acting Veterans Law Judge, who assisted the Veteran by clarifying the issues on appeal, identifying potentially relevant additional evidence that the Veteran could submit in support of his claim, and leaving the record open for thirty days to allow for the submission of additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2013).

Service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  VA provided examinations and obtained relevant medical opinions in June 2009 and December 2013.  The examinations and opinions are adequate as the examiners considered the Veteran's relevant history, provided sufficiently detailed descriptions of the disability to address the applicable rating criteria, and provided analyses to support their opinions.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  


II.  Initial Rating

Service connection was granted for sciatic nerve involvement, right lower extremity, as secondary to the service-connected disability of facet lumbar hypertrophy with degenerative disc disease (formerly diagnosed as chronic lumbar strain), in a July 2009 decision and a 10 percent disability rating was assigned effective April 2009, the date of the Veteran's claim.  The Veteran contends that his disability warrants a higher initial disability rating.  

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2013).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When rating a veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board acknowledges that a veteran may experience varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, and that the Board must thus consider whether the veteran is entitled to any staged ratings higher than those presently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has changed during the pendency of the appeal such that a staged rating is warranted for the reasons discussed below.  

Under the rating schedule, neurological conditions are to be rated based on impairment in motor, sensory, or mental functions, with consideration of factors such as complete or partial loss of use of extremities and disturbance of gait.  38 C.F.R. § 4.120 (2013).  In rating peripheral nerve disorders, attention should be given the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Incomplete paralysis with peripheral nerve disorder indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  38 C.F.R. § 4.124a (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The RO has evaluated the Veteran's sciatic nerve involvement of the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013), for paralysis of the sciatic nerve, which provides for an 80 percent rating for complete paralysis, such that "the foot dangles and drops", there is "no active movement possible of muscles below the knee", and "flexion of the knee [is] weakened or (very rarely) lost."  Id.  For incomplete paralysis, Diagnostic Code 8520 provides for assigning ratings of 60 percent if the incomplete paralysis is severe, with marked muscular atrophy, 40 percent if moderately severe, 20 percent if moderate, and 10 percent if mild.  Id.  

The Veteran is competent to report symptoms associated with his service-connected disability including pain, numbness, and muscle spasms as these symptoms are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has not discounted any lay evidence merely because it is lay evidence or because it was reported by the Veteran.  

After reviewing the entire claims file, the Board finds that the symptoms of the Veteran's service-connected sciatic nerve involvement, right lower extremity, as secondary to the service-connected disability of facet lumbar hypertrophy with degenerative disc disease (formerly diagnosed as chronic lumbar strain), more nearly approximate the criteria for a 20 percent rating beginning December 13, 2013, and no earlier, as this is the earliest date that the evidence reflects that the Veteran's symptoms included intermittent moderate pain, moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensory function, which produce overall impairment that approximates moderate incomplete paralysis of the sciatic nerve.  


II.A.  Prior to December 13, 2013

Private treatment records contain a February 2009 initial history physical which notes the Veteran's reported history of back pain and aching in both knees.  Testing of the lower extremities resulted in normal findings in the areas of motor strength and reflexes, with no sensory disturbances.  A subsequent MRI in February 2009 showed a degenerative disc at L-5/S-1 and a posterior central radial annular tear in addition to a 4-5mm posterior focal central disc protrusion without extrusion and "without evidence of involvement of the respective exiting right or left nerve roots of S-1."  A follow up in March 2009 documents the Veteran's continuing complaint of throbbing back pain that radiates down to his right thigh.  Lower extremity strength and reflexes at that time were normal.  

VA treatment records reflect that the Veteran was diagnosed with facet lumbar hypertrophy in July 2008, although he has been service connected for that condition, previously diagnosed as chronic lumbar strain, since July 2005.  During a June 2009 VA examination regarding his diagnosed facet lumbar hypertrophy condition, the Veteran reported a history of constant lower back pain which "sometimes" traveled down to his legs.  He described the pain as "crushing, burning, sharp, and cramping."  He reported treatment of 2 epidural steroid injections and functional impairment of decreased physical activity.  Physical examination findings relevant to the claimed sciatic nerve condition revealed no lumbosacral sensory deficits and decreased motor weakness of the right knee with flexion rated at 4/5.  Right and left lower extremity reflexes were normal.  The examiner indicated the sciatic nerve was the most likely peripheral nerve and noted no bowel, bladder, or erectile dysfunction.  The examiner diagnosed continuing facet lumbar hypertrophy, with additional diagnoses of lumbar spine strain with intervertebral disc syndrome (IVDS) and sciatic nerve involvement based on a finding of decreased strength in the right lower extremity.  He further reported the Veteran's condition had a moderate effect on the Veteran's usual occupation and daily activity.  

A June 2009 functional capacity evaluation revealed diminished reflexes in both the right and left lower and upper extremities.  Manual muscle strength was normal.  Palpitation of the spine, back soft tissue, calves, and gluteus muscles, as well as joint integrity, were all normal.  Results indicated an "average" aerobic fitness level and a "good" material handling fitness level.  The Veteran was qualified at a light-medium physical demand classification, with endurance projections regarding a safe level of physical lifting.  

A July 2009 letter from an occupational health clinic flight surgeon concurred with the recommendations of the June 2009 functional capacity evaluation and recommended no heavy manual labor for the Veteran due to his lower back pain.  

The Veteran testified credibly at the September 2013 Board hearing.  He reported seeing a doctor every two months since 2005 for his lower back and since 2009 for problems with his sciatic nerve.  His reported treatment included the following: cortisone injections for spasms and pain in his right leg, and daily hydrocodone, Skelaxin, and Celebrex.  He reported three weeks of work absence prior to the hearing.  The Veteran indicated the following effects on his daily living: inability to function normally with his children, inability to run, walking limited to short distances, leg spasms, inability to sit for extended periods due to leg numbness, and affected driving ability.  He reported occupational effects such as an inability to bend or lift such that he must rely on someone else to carry out his verbal instructions of his job duties as a civil service pipe fitter.  The Veteran related symptoms such as sharp pain, numbness, and tingling which start in his lower back and radiate down his right leg.  He also testified that his condition was the same from the time of his claim in April 2009 until the June 2009 VA examination.  

The Veteran is competent to report what he experiences through his five senses, such as radiating pain, numbness, and muscle spasms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, consideration has been given to his lay contentions and the competent medical evidence of record in order to resolving whether the Veteran's symptoms more nearly approximate a given set of rating criteria.  The most probative evidence regarding the claim on appeal prior to December 13, 2013 are the private and VA medical records which reflect normal lower extremity strength and reflexes, with no nerve involvement, as of February 2009, and normal sensory results with occasional pain and right knee weakness as of June 2009.  The Veteran's reported symptoms during the period, including numbness and spasms which radiate from his lower back to his right leg, have also been considered.  

The Board finds that, prior to December 13, 2013, symptoms of the Veteran's sciatic nerve involvement, right lower extremity, as secondary to the service-connected disability of facet lumbar hypertrophy with degenerative disc disease (formerly diagnosed as chronic lumbar strain), more nearly approximate mild incomplete paralysis of the sciatic nerve, as the evidence reflects occasional pain and weakness, with numbness and spasms that radiate from the lower back to the right leg.  

Such symptoms do not warrant a higher 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  The medical evidence prior to December 13, 2013, does not show any sensory impairment, and only mildly decreased strength in the right knee.  The Veteran testified at the hearing that symptoms such as pain, numbness, and spasms, which would radiate from his lower back to his right leg, existed both at the time he filed his claim in April 2009 and at the June 2009 VA examination.  However, the June 2009 examination, which the Board notes was conducted specifically concerning the Veteran's lower back condition, did not contain any findings of sensory deficits or decreased reflexes in the lower right extremity.  The examination report notes the Veteran's report of pain that would "sometimes" radiate from his lower back to his right leg and a finding of decreased strength in the right knee.  The examination report is more probative regarding the Veteran's symptoms of his sciatic nerve involvement at the time than his hearing testimony over four years later.  

To the extent that the June 2009 examiner's statement of moderate effect upon the Veteran's daily activity and occupation may be construed to warrant a higher rating for moderate paralysis of the sciatic nerve (indeed, it appears the Veteran's representative endorsed this view at the September 2013 hearing), the Board notes that the June 2009 examination was specific to the Veteran's facet lumbar hypertrophy condition, and therefore, the examiner's conclusion regarding the "effect of the condition" is less probative regarding the claim on appeal for sciatic nerve involvement of the right lower extremity.  


II.B.  Since December 13, 2013

The Veteran was afforded a relevant VA examination on December 13, 2013.  The examination report notes the diagnosis of facet lumbar hypertrophy with degenerative disc disease with IVDS and the Veteran's reported onset during service when he was blown from his vehicle.  The examination report contains findings regarding range of motion, functional loss, and functional impact which apply to the Veteran's service-connected facet lumbar hypertrophy disability not currently at issue before the Board.  However, the examination report also contains relevant findings concerning the Veteran's sciatic nerve condition of the right lower extremity.  In particular, muscle strength testing revealed decreased strength, "active movement against some resistance", in the right knee and ankle, with no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination revealed decreased sensation to light touch in the right thigh/knee, right lower leg/ankle, and right foot/toes.  A positive result on a straight leg raising test of the Veteran's right leg "suggests radiculopathy, often due to disc herniation."  Indeed, the examiner noted that the Veteran had the following signs or symptoms of radiculopathy:  moderate intermittent pain (usually dull) of the right lower extremity, moderate paresthesias and/or dysesthesias of the right lower extremity, moderate numbness of the right lower extremity, and erectile dysfunction.  The nerve root involved was noted to be the right sciatic nerve.  

Based upon the findings of the December 2013 VA examination, the Board finds that since December 13, 2013, the Veteran's sciatic nerve involvement, right lower extremity, as secondary to the service-connected disability of facet lumbar hypertrophy with degenerative disc disease (formerly diagnosed as chronic lumbar strain), is manifested by intermittent moderate pain, moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensory function, which produces overall impairment that more nearly approximates moderate incomplete paralysis of the sciatic nerve.  Such symptoms do not warrant a higher 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve, as the evidence reveals continued mildly decreased muscle strength of the right lower extremity with moderate sensory impairment.  


III.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here the Veteran's sciatic nerve involvement of the right lower extremity is manifested by pain, weakness, numbness and decreased sensory function, and spams.  Considering the lay and medical evidence, the Board finds that the regular schedular rating contemplates the manifestations of his disability.  The rating criteria provide for higher ratings for even greater levels impairment, including marked muscular atrophy and complete paralysis, neither of which are present here.  Hence, the first step of the analysis must be resolved unfavorably to the Veteran's claim.  Even assuming that the Veteran's disability is not contemplated by the schedular criteria, the Board notes that the Veteran's sciatic nerve condition of the right lower extremity has not required frequent hospitalizations.  The evidence indicates that the condition is among the disabilities that affect his capacity for employment, but the evidence does not tend to show that the sciatic nerve condition of the right lower extremity, considered apart from other disabilities such as his lower back condition, interferes with his capacity for employment to an extent that rises to the level of marked.  Overall, the Board concludes that the regular rating criteria are adequate to evaluate the sciatic nerve condition of the right lower extremity, and that it is not necessary to refer the rating of such disability for consideration of an extraschedular rating.  


IV.  Summary

For the reasons above, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for sciatic nerve involvement, right lower extremity, as secondary to the service-connected disability of facet lumbar hypertrophy with degenerative disc disease (formerly diagnosed as chronic lumbar strain), for the period prior to December 13, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2013).  However, the Board further finds that a 20 percent disability rating, and no higher, is warranted for the period effective December 13, 2013, and to this limited extent, the appeal is granted.  


ORDER

Entitlement to 20 percent disability rating, and no higher, for sciatic nerve involvement, right lower extremity, as secondary to the service-connected disability of facet lumbar hypertrophy with degenerative disc disease (formerly diagnosed as chronic lumbar strain) is granted, effective December 13, 2013.  


REMAND

To the extent that the Veteran's September 2009 notice of disagreement could be liberally read to include disagreement and an intent to appeal the December 2008 and July 2009 RO decisions which also denied an increased disability rating for his service-connected facet lumbar hypertrophy disability, the Board notes that a requisite statement of the case (SOC) was never issued in response regarding that specific issue.  Therefore, a remand is necessary so that the Veteran and his representative can be provided with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:  

1.  Unless the Veteran's disagreement with the denial of entitlement to an increased rating in excess of 10 percent for facet lumber hypertrophy (formerly diagnosed as chronic lumbar strain) has been resolved, furnish the Veteran and his representative with an appropriate SOC regarding that issue.  Such SOC must include citation to pertinent laws and regulations, including 38 C.F.R. § 4.16, and a discussion of how such laws and regulations, including 38 C.F.R. § 4.16, affect VA's decision.  Return that issue to the Board only if the Veteran timely perfects his appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


